Per Curiam.
The plaintiff seeks a certificate of approval for use as a motor vehicle junk yard of premises on which it now operates a general junk yard business as a nonconforming use in a No. 1 light industrial zone in Norwalk. In this zone, no junk yards or motor vehicle junk yards are permitted. Norwalk Zoning Ordinance, §§ 5 (37), 6 (17) (1929, as amended). A zoning board of appeals, in acting on an application for a certificate of approval of a location for a motor vehicle junk yard, must first certify that the proposed location is not within a district restricted against motor vehicle junk yards before it can consider the suitability of the location for the proposed use. General *707Statutes § 21-16. As the premises in the instant case are within a district restricted against motor vehicle junk yards, the zoning board of appeals could not have granted the plaintiff’s application for a certificate of approval. Petrillo v. Board of Zoning Appeals, 147 Conn. 469, 472, 162 A.2d 508.
There is no error.